DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/249,768 application filed 08/29/2016.  Examiner acknowledges the reply filed 01/20/2021.

Specification
The disclosure is objected to because element 120 is interchangeably referred to as a “flow unit” (in para [0019]) and a “fluid flow member” (in para [0016]). 
Appropriate correction is required to remedy this inconsistency.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “a rib disposed in the fluid flow member that prevents the first mechanical safety valve or the second mechanical safety valve from being pulled into the fluid flow member” does not appear to have support in the originally filed disclosure. In all embodiments of the invention illustrated, the fluid flow member is represented by element 120, and the first mechanical safety valve is already located within this element (see Fig. 1). Thus, given that the disclosure only provides that the first mechanical safety valve be located within the fluid flow member, it is not clear how the first mechanical safety valve can be prevented from being pulled into such member in which it is already located. 
Regarding claim 21, the limitation “wherein the surface of each of the one or more mechanical valves is disposed against a wall of the pump system to cover an opening in the wall” does not appear to have support in the originally filed disclosure. Although the disclosure provides for structure that covers an opening in the wall of the pump system, such as ribs, this structure is not disclosed to the surface of the one or more mechanical valves 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “the first or second mechanical valves” lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al (U.S. Pub. 2017/0072118 A1, hereinafter “Makower”) in view of Holtz et al (U.S. Pub. 2016/0228625 A1, hereinafter “Holtz”), further in view of Corbeil et al (U.S. Pub. 2005/0121081 A1, hereinafter “Corbeil”).
Regarding claim 1, Makower discloses a pump system for lacteal extraction, comprising:
a lacteal extractor 10 (Fig. 24); 
a collection container 60 (Fig. 24); 
a fluid flow member (i.e., at the end of conduit 32 where the conduit enters the collection container 60) fluidly connected to the lacteal extractor and the collection container; 
a milk flow path extending from the lacteal extractor through the fluid flow member and into the collection container (i.e., the fluid flow member is hollow such that a milk flow path is established within the fluid flow member);
a safety valve system including:
a first mechanical safety valve 50 (Fig. 24), the first mechanical safety valve 50 being positioned within the milk flow path and configured to allow milk to flow from a lacteal extractor into the collection container, the first mechanical safety valve 50 forming a safety valve system that automatically and mechanically reduces a negative pressure value in the pump system given an over-vacuum condition upstream of the first mechanical safety valve 50 by increasing a volume over which the negative pressure is acting to include an interior of the collection container 60 or by communicating with atmospheric 
It is noted that Makower does not appear to disclose a second mechanical safety valve, such that the first and second mechanical safety valves together form a safety valve system, that performs the automatic and mechanical reduction of negative pressure values in the pump system given an over-vacuum condition upstream of the first and second valves, as claimed.
Holtz discloses a pump system for lacteal extraction, comprising a mechanical safety valve system 42 (Figs. 8, 14) designed to control the pressure within a milk flow path upstream of a collection container (see Fig. 8 illustrating the valve system 42 arranged between a milk flow path 40 and a container 54), and discloses that the mechanical safety valve system 42 may comprise “one or more” valves suitable for this purpose (para [0047]). In other words, Holtz suggests a first and a second valve within the valve system 42.
A skilled artisan would have found it obvious at the time of the invention to modify the mechanical safety valve system 42 of Makower accordingly, in order to incorporate a second mechanical safety valve that performs with the first mechanical safety valve to automatically and mechanically reduces a negative pressure value in the pump given an 
Moreover, Applicant does not appear to provide any criticality for, or suggest any specific problem to be solved by, the incorporation of multiple safety valves over a single safety valve; indeed, Applicant discloses that a single safety valve may be provided, or more than one safety valve may be provided, or “any number of valves that form a suitable safety valve” may be provided (see Applicant’s specification at para [0019]). A skilled artisan would have recognized, based on the Applicant’s disclosure and the teaching in Holtz, that multiple valves (i.e., forming a system with a first valve and a second valve, as claimed) could be incorporated over a single valve for numerous reasons including increasing longevity and safety of the system by providing a safeguard against failure of one of the valves.
Further, it is noted that Makower in view of Holtz does not appear to disclose a rib disposed in the fluid flow member that prevents the first mechanical safety valve or second mechanical safety valve from being pulled into the fluid flow member and alters the geometry of the first mechanical safety valve or the second mechanical safety valve when an over-vacuum condition occurs.
Corbeil discloses a device having a valve 36 configured to be opened upon an over-pressure condition upstream of the valve (see Fig. 8 illustrating “higher pressure” represented by arrow 120 opening the valve in order to equalize the pressure between the higher pressure area and a “lower pressure” chamber 110). The valve is located in a fluid flow path 38 (Fig. 4) and a rib 58 (which includes reinforcing ribs 62 as well as a central actuating rib) is located in a fluid flow member 36. The rib 58 prevents the valve 
In light of Makower being silent as to the particular design of the valve, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Makower in view of Holtz, so that either the first or second valve is provided with a rib disposed in the fluid flow member to prevent the valve from being pulled too far into the fluid flow member and altering the geometry of the first valve during an over-vacuum condition, in order to provide a known system that facilitates the opening of the valve while providing stability thereto, to yield the predictable result of mitigating the over-vacuum condition.
Regarding claim 2, Makower discloses that the first mechanical safety valve 50 is positioned between the lacteal extractor 10 and the collection container 60 (see Fig. 24).
Regarding claim 5, Makower discloses that the lacteal extractor 10 is a breastshield (i.e., it is a skin contact member for contacting a breast 2; see Fig. 24 and para [0156]). 
Regarding claims 11 and 12, Makower discloses that the first mechanical safety valve is flexible and undergoes stretching or folding in an over-vacuum condition (see para [0156]; the valve can be a duckbill valve which is known to be flexible and stretches to open when the over-vacuum condition is achieved).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Makower et al (U.S. Pub. 2017/0072118 A1) in view of Holtz et al (U.S. Pub. 2016/0228625 A1), further in view of Corbeil et al (U.S. Pub. 2005/0121081 A1), further in view of Sutrina et al (U.S. Pat. 8,070,716 B2, hereinafter “Sutrina”).
Regarding claim 3, it is noted that Makower in view of Holtz and Corbeil discloses a fluid flow member (see above) fluidly connected to the lacteal extractor 10 and the collection container 60; 
but does not appear to disclose that the first mechanical safety valve 50 is positioned within the collection container 60.
Sutrina discloses a lacteal extraction system comprising a mechanical safety valve 270 (Fig. 6) within a flow path of the system, specifically positioned within the collection container 228 (Fig. 6) of the pump system, to control the pressure within a milk flow path of the system. 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Makower in view of Holtz and Corbeil, so as to provide the first mechanical safety valve to be positioned within the collection container, in order to allow a more direct communication between the output of the valve and the collection container.
Moreover, Applicant does not appear to provide any criticality for, or suggest any specific problem to be solved by, the incorporation of the first safety valve within the collection container (as opposed to any position between the lacteal extractor and the collection container); indeed, Applicant discloses that the first mechanical safety valve may be provided either in the collection container or within the flow path of the system .

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al (U.S. Pub. 2017/0072118 A1) in view of Sutrina et al (U.S. Pat. 8,070,716 B2, hereinafter “Sutrina”), further in view of Corbeil et al (U.S. Pub. 2005/0121081 A1).
Regarding claims 6 and 9, Makower discloses a pump system for lacteal extraction, comprising:
a collection container 60 (Fig. 24); 
a mechanical safety valve 50 (Fig. 24) positioned within a milk flow path (defined by conduit 32; Fig. 24) of the system configured to allow milk to flow from a lacteal extractor 10 (Fig. 24) into the collection container 60 (Fig. 24), the safety valve 50 configured to reduce a negative pressure value in the pump system given an over-vacuum condition upstream of the first mechanical safety valve 50 by increasing a volume over which the negative pressure is acting to include an interior of the collection container 60 or by communicating with atmospheric pressure via the collection container 60 when the safety valve 50 is open (para [0156]; the valve opens in the reverse direction when a predetermined maximum vacuum level is exceeded in the milk flow path; it is understood that when the valve opens, the milk flow path communicates 
It is noted that Makower does not appear to disclose an adapter connected by tubing to a vacuum pump the collection container, the adapter also including an opening on a bottom wall, wherein the mechanical safety valve is in the adapter, and the mechanical safety valve is at the opening, and the adapter further includes a separator unit for milk.
Sutrina discloses a lacteal extractor system as described above, comprising an adapter (illustrated in Fig. 18 as the assembly connecting the breast shield 212 to the collection container 228), in which the adapter comprises an opening at a bottom wall where a mechanical safety valve 270 is located (see Fig. 18), and the adapter further includes a separator unit 214 for milk (i.e., the separator unit prevents milk from flowing into the vacuum tubing lines).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Makower to incorporate an adapter with the mechanical safety valve being at the opening, based on the teaching in Sutrina of this design being conventional and well-known for connecting a breast shield to a vacuum source and a collection container, with a reasonable expectation of success.
Further, Makower in view of Sutrina does not appear to disclose that the opening is partially covered by ribs that alter the geometry of the mechanical safety valve when the over-vacuum condition occurs.
Corbeil discloses a device having a valve 36 configured to be opened upon an over-pressure condition upstream of the valve (see Fig. 8 illustrating “higher pressure” 
In light of Makower being silent as to the particular design of the valve, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Makower in view of Holtz, so that either the first or second valve is provided with ribs that altering the geometry of the first valve during an over-vacuum condition, in order to provide a known system that facilitates the opening of the valve while providing stability thereto, to yield the predictable result of mitigating the over-vacuum condition.

Claims 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al (U.S. Pub. 2017/0072118 A1) in view of Corbeil et al (U.S. Pub. 2005/0121081 A1).
Regarding claim 13, Makower discloses a method of forming a mechanical safety valve system for a lacteal extraction pump system including:

It is noted that Makower does not appear to disclose constructing a fluid flow member configuration that includes at least one component that prevents the valve from fully entering a flow unit of the pump system given an over- vacuum condition in a pump system, wherein the component that prevents the valve from fully entering the flow unit is ribs partially covering an opening of the flow unit that alter the geometry of the valve given the vacuum within the over-vacuum condition range.
Corbeil discloses a device having a valve 36 configured to be opened upon an over-pressure condition upstream of the valve (see Fig. 8 illustrating “higher pressure” represented by arrow 120 opening the valve in order to equalize the pressure between the higher pressure area and a “lower pressure” chamber 110). The valve is located in a fluid flow path 38 (Fig. 4) and a number of ribs (comprised of reinforcing ribs 62 as well as a central actuating rib of element 58) partially cover an opening (i.e., the opening located in the base 34 that connects the valve 36 to the cylindrical tube 40), such that the ribs alter the geometry of the mechanical safety valve when the over-vacuum condition occurs (i.e., in the over-vacuum condition illustrated in Fig. 5, the longitudinal rib forces the valve facets 84 apart and the ribs 62 provide structural stability to keep the longitudinal rib in place and to prevent excess much downward movement of the flat diaphragm 37 of the valve when the valve opens).
In light of Makower being silent as to the particular design of the valve, a skilled artisan would have found it obvious at the time of the invention to modify the invention 
Regarding claim 15, it is noted that Makower does not appear that the over-vacuum condition range is -350 mmHg to -300 mmHg. Instead, Makower discloses that the over-vacuum range is “greater than… -250 mmHg” (para [0156]).
It has been held that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, the claimed range lies inside the range disclosed by the prior art (i.e., Makower discloses that the over-vacuum condition is at least -250 mmHg, and does not set a maximum vacuum). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In this case, even if the claimed amount of -250 mmHg does not overlap with the claimed range of -300 mmHg to -350 mmHg, the claimed amount is close.
Regarding claim 16, Makower discloses that the first mechanical safety valve is flexible and undergoes stretching or folding in an over-vacuum condition (see para [0156]; the valve can be a duckbill valve which is known to be flexible and stretches to open when the over-vacuum condition is achieved).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al (U.S. Pub. 2017/0072118 A1) in view of Corbeil et al (U.S. Pub. 2005/0121081 A1), further in view of Sutrina et al (U.S. Pat. 8,070,716 B2).
Regarding claim 18 and 20, it is noted that Makower in view of Corbeil does not appear to disclose that the pump system includes an adapter and the valve is in the adapter, and, as per claim 20, the adapter includes a separator unit for milk.
Sutrina discloses a lacteal extractor system as described above, comprising a fluid flow member configuration in the form of an adapter (illustrated in Fig. 18 as the assembly connecting the breast shield 212 to the collection container 228), in which the adapter comprises an opening at a bottom wall where a mechanical safety valve 270 is located (see Fig. 18), and the adapter further includes a separator unit 214 for milk (i.e., the separator unit prevents milk from flowing into the vacuum tubing lines).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Makower in view of Corbeil to incorporate an adapter with the mechanical safety valve being at the opening, based on the teaching in Sutrina of this design being conventional and well-known for connecting a breast shield to a vacuum source and a collection container, with a reasonable expectation of success.
Regarding claim 19, it is noted that Makower in view of Corbeil does not appear to disclose that the adapter has an opening on a bottom wall, and the component prevents the valve from fully traveling through the opening.
However, in light of Sutrina disclosing the location of the valve at the opening, and the ribs of Corbeil preventing the valve from traveling undesirably, a skilled artisan would have found it obvious at the time of the invention to position the component (i.e., .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al (U.S. Pub. 2017/0072118 A1) in view of Corbeil et al (U.S. Pub. 2005/0121081 A1).
Regarding claim 21, Makower discloses a pump system for lacteal extraction comprising: 
a lacteal extractor 10 (Fig. 24); 
a collection container 60 (Fig. 24); 
a milk flow path extending from the lacteal extractor through the fluid flow member and into the collection container (i.e., the fluid flow member is hollow such that a milk flow path is established within the fluid flow member);
a safety valve system, comprising: 
one or more mechanical valves 50 positioned within the collection container, each of the one or more mechanical valves having a surface designed to be automatically actuated to stretch or fold thereby altering a geometry of the first valve and increasing a volume over which the vacuum is acting when specific vacuum5Application No. 15/249,768Docket No.: 32226/MINC12AAmendment dated January 20, 2021 Response to October 20, 2020 Office actionranges create an over vacuum condition upstream of the one or more mechanical valves in the system (see para [0156]; the valve is a duckbill valve that deforms to open in the reverse direction when a predetermined maximum vacuum level is exceeded in the milk flow path of the pump system; it 
However, Makower does not appear to disclose that the surface of each of the one or more mechanical valves is disposed against a wall of the pump system to cover an opening in the wall.
Corbeil discloses a device having a pump system and a valve 36 configured to be opened upon an over-pressure condition upstream of the valve (see Fig. 8 illustrating “higher pressure” represented by arrow 120 opening the valve in order to equalize the pressure between the higher pressure area and a “lower pressure” chamber 110). The valve is located in a fluid flow path 38 (Fig. 4) and has a surface disposed against a wall of the system to cover an opening in the wall (for instance, a cap 38 has an interior wall against which the valve is set (i.e., within groove 76), with the interior wall of the cap 38 being covered by the diaphragm 37 and facets 84 of the valve).
In light of Makower being silent as to the particular design of the valve, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Makower in view of Holtz, so that the one or more mechanical valves is designed according to the disclosure in Holtz, in order to provide a known system that facilitates the opening of the valve while providing stability thereto, to yield the predictable result of mitigating the over-vacuum condition.
Regarding claim 22, Makower discloses that the lacteal extractor is directly or indirectly connected to a vacuum generating system (i.e., the lacteal extractor provides vacuum from the vacuum generating system and thus, must be connected to the .

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered. Examiner notes that a new grounds of rejection has been applied to claims 21 and 22 as necessitated by Applicant’s amendment. The arguments over the previous rejection using Sutrina are moot.
Further, a new grounds of rejection has been applied to the remaining pending claims; Applicant argued that the previously cited does not disclose the claimed ribs, but this argument is moot in view of the incorporation of the Corbeil reference into the rejection. Further, the reference of Whelan was withdrawn as necessitated by the amendments, rendering moot Applicant’s arguments against Whelan.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/31/2021